DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/4/22 have been fully considered but they are not persuasive. The arguments directed to the previous anticipation rejections are moot since USC 102 rejections no longer apply in light of the amendment. The previous USC 112 rejections in view of Klausner and Orava has been obviated but a new USC 112 rejection is appropriate resultant from amendment. The double patenting rejections in view of Patent 9,776,154 B2 is obviated but those in view of 10,906,107 B2 remain.
Applicant’s arguments directed to the anticipation of claim 1 by Riman are wholly in the context of the amendment and the exclusive language of “consisting of.” But, as stated in the new USC 112 rejection below, the claims also state that the reactive material comprises a metal oxide. The claim limitations are indefinite and the Office interprets the claims to be the broader of the two possibilities: that the reactive material can include further elements. The arguments directed to Riman are therefore moot.
Applicant asserts that the double patenting rejection in view of 10,906,017 B2 is obviated by the amendment since the patent does not recite sintering. The Examiner respectfully disagrees. Claims 3 and 8 of the patent establish that sintering does in fact occur.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-10 of U.S. Patent No. 10,906,017 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims encompass all the limitations of the instant claims. The reactive material in both the patent and the instant claims consists of magnetite and MgO. Claims 3 and 8 of the patent establish that the reactive material is sintered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-7, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “the reactive material comprises a metal oxide” in lines 3-4, and the claim also recites “wherein the reactive material consists of a composite consisting of a sintered product” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The recitation that the reactive material is both inclusive (comprising of) and exclusive (consisting of) is contradictory. The Office interprets the claim to be the broader of the two; the reactive material can comprise additional components as currently recited. Claims 3, 5-7, 9 and 10 depend on claim 1.
Claim 1 also recites that the reactive material comprises a metal oxide and then states that the reactive material consists of a composite consisting of MnO2 or Fe3O4 and MgO. It is unclear whether the metal oxide is MnO2, Fe3O4, MgO, or another compound altogether as there is no establishment of a relationship between the metal oxide and the MnO2 or Fe3O4
Claim 9 recites that the reactive material consists of a sintered product of a mixture consisting of manganese dioxide and magnesium oxide. This would be in contradiction to claim 1 which includes a combination of magnetite and magnesium oxide. The claim should be reworded so that it is clear that only the manganese dioxide and magnesium oxide of claim 1 is present.
Claim 10 recites that the reactive material consists of a sintered product of a mixture consisting of magnetite and magnesium oxide. This would be in contradiction to claim 1 which includes a combination of manganese dioxide and magnesium oxide. The claim should be reworded so that it is clear that only the magnetite and magnesium oxide of claim 1 is present.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riman (US 2009/0142578 A1).
Regarding claims 1 and 9, Riman discloses an apparatus comprising: a reaction device comprising a matrix (paragraph 5). Riman discloses that the reactive material within the matrix is MgO and MnO2 (paragraph 31) and that the reactive material is sintered (paragraph 115). Metal oxides inherently releases oxygen when heated and the reaction of metal and oxygen is exothermic. A reaction device inherently has an inlet and outlet. 
Regarding claim 3, Riman discloses particles sizes of 0.01 to 100 microns as powder prior to sintering (paragraph 16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Riman as applied to claim 1 above, and further in view of Klausner (WO 2013/009600 A2). Corresponding US Application 2014/0291570 A1 is used in lieu for citation purposes.
Regarding claims 5-7, Riman fails to disclose the weight ratio between the particles or the size of the sintered composite. Klausner—in an invention for sintered metal oxide particles for reactors—discloses that the first particles are present in an amount of about 5 to 100 wt% of the total particles (paragraph 44) and that the particles are 100 nm are greater (paragraph 42). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize the known ratios and sizes of Klausner in Riman as changes in size and proportion are not grounds for patentability. See MPEP 2144.04 IV.
Regarding claim 10, Klausner discloses the use of magnetite with metal oxides so as to impart magnetic properties to the sintered particles (paragraph 54). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize magnetite in Riman to impart magnetic properties as suggested by Klausner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/IMRAN AKRAM/Primary Examiner, Art Unit 1725